Citation Nr: 0623060	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to service connection for lower and upper back 
disability. 



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the benefit sought on 
appeal.  The veteran, who had active duty for training from 
October 1977 to March 1978 and honorable active service from 
September 1980 to July 1983, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in addition to the veteran's period of active duty 
for training from October 1977 to March 1978, he had two 
periods of other service.  The first period from September 
1980 to July 1983 apparently ended with an honorable 
discharge and the second from July 1983 to November 1986 
ended with a dishonorable discharge that was a sentence of a 
General Courts Martial.  

However, it appears that the veteran may have been given a 
"conditional discharge" from his first period of service, 
38 C.F.R. § 3.13, and that it is possible that a portion of 
his dishonorable service may actually constitute honorable 
active service for VA benefit purposes.  This is significant 
because service medical records appear to show that the 
veteran was seen on one occasion during his first period of 
service for complaints for back pain in August 1981, which 
was assessed as a minor muscle strain, and was not seen again 
until February 1984 when he was seen with back complaints 
following a lifting injury, with additional treatment shown 
during the period of dishonorable service.  

It is not clear when the veteran would have been eligible for 
a complete separation from his first period of service and 
the date that he would have been eligible for an 
unconditional separation could be significant in the 
adjudication of the veteran's claim.  38 C.F.R. § 3.13(c).  
Under these circumstances, further information appears to be 
necessary from the service department so the RO can determine 
when the veteran would have been eligible for an 
unconditional discharge from the period of service that began 
in September 1980.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request information 
regarding the length of the veteran's 
initial period of obligated service and 
the date he would have been eligible for 
an unconditional separation from the 
period of service that began in September 
1980.  If the veteran received a 
conditional discharge for his service 
between September 1980 to July 1983, the 
RO should prepare an Administrative 
Decision that sets forth the pertinent 
facts and the dates of the veteran's 
honorable and dishonorable service for VA 
benefit purposes.

2.  After the development in the first 
paragraph has been completed, the RO 
should review the medical evidence and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
the RO determines that the medical 
evidence is insufficient to decide the 
claim, the veteran should be afforded a 
VA examination in order to answer the 
medical questions presented in this case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


